Citation Nr: 0118663	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  98-17 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to March 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the veteran was denied service 
connection for pes planus.

This matter was previously before the Board in December 1999 
at which time it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus existed prior to 
service.

2.  There is no competent medical evidence to show that the 
veteran's pre-existing bilateral pes planus increased in 
severity during active service beyond the natural progression 
of the disorder.


CONCLUSION OF LAW

The veteran's pre-existing pes planus was not aggravated by 
active service.  38 U.S.C.A. § 1131, 1153 (West 1991); 
38 C.F.R. § 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  Although this law was enacted during the 
pendency of this appeal, the RO has had an opportunity to 
consider whether any additional action is required to comply 
with the new law.  In a letter dated in April 2001, the RO 
notified the veteran of its duty under the VCAA and that it 
has determined that the requirements of the new law have been 
met.  The veteran was provided with an opportunity to provide 
additional information pertinent to his claim.  He did not 
respond.

Factual Background

Service medical records include the veteran's enlistment 
examination report wherein it was indicated that the veteran 
had mild to moderate pes planus that was asymptomatic.  A 
screening note of acute medical care dated in November 1989 
shows that the veteran complained of foot pain that was 
located in the great toe of the left foot.  A podiatry 
examination in October 1989 shows the veteran complained of 
bilateral foot pain.  X-rays indicated pes planus and upon 
examination rigid pes planus was noted.  It was recommended 
that he be released from active duty through administrative 
channels.  A podiatry administrative note dated in February 
1990 states the veteran was not qualified for induction.  A 
record dated in February 1991 indicates that the veteran had 
a prior expedited medical discharge for pes planus and that 
he spent his whole 8 months of service on profile.  It also 
states that there was no change in his pre-existing condition 
and that he was not qualified as 11B.

A physician's note dated in November 1996 shows the veteran 
presented for treatment for painful arches, which he reported 
began while serving in the military.  The assessment was foot 
pain/PVP.

In a letter from David Kowal, D.P.M., it was stated that the 
veteran had been his patient since November 1996 and that he 
had treated the veteran for symptomatic flat feet.  He stated 
that he reviewed the veteran's service medical records and 
opined that it was more than likely that rigorous infantry 
training contributed to the veteran's foot condition. 

The veteran underwent a VA examination in April 1997.  He 
complained of pain from the plantar surface up to the knees 
that was continuous and increased with walking or running.  
At times his toes became raw and he was unable to play some 
sports or walk distances greater than a half-mile.  He was 
unable to stay on his feet longer than an hour without 
significant pain and had tingling in his feet after standing 
for a little while.  X-rays of the veteran's feet were within 
normal limits.  Following physical examination, the diagnosis 
was mild pes planus with chronic foot pain.

In a follow-up letter dated in December 1997, Dr. Kowal 
stated that it was obvious that military training and duties 
related to active duty demand a certain level of physical 
activity and that it was common that persons with severe flat 
feet will experience increased pain and a worsening of the 
condition with a large amount of physical activity.  He 
opined that it was likely that the activity or culmination of 
activities in the military were responsible for the veteran's 
current condition, even though no specific injury occurred.

At a personal hearing at the RO in November 1998, the veteran 
testified that he began experiencing problems with his feet 
during basic training that consisted of swelling, tenderness, 
calluses on the great toe, and pain through the whole bridge 
of his foot and knees.  The veteran stated that he did a lot 
of marching during his training and that he was given Motrin 
for pain.  He began to have major problems with his feet 
after he was sent to Panama in December 1990.  Since service, 
the pain and calluses have been ongoing.  He testified that 
in 1997 he began treatment with Dr. Kowal, who gave him arch 
support pads. 

The veteran underwent a VA examination in August 2000.  He 
complained of diffuse pain in both feet that was worse in the 
morning.  He also indicated that he used arch pads without 
relief.  The report states that the veteran's past medical 
history was noncontributory.  On examination the podiatrist 
observed that the veteran's gait was stilted and appeared 
factitious, and that the arches were mostly within normal 
limits, although slightly lowered on the right foot.  The 
diagnoses were mild hallux limitus bilaterally, decreased 
subtalar joint and mid-dorsal joint ranges of motion 
bilaterally, possible tarsal coalition or ankle equinus, 
clinically insignificant depression of the medial 
longitudinal arches, and diffuse pain on palpation of the 
plantar surfaces of each foot.  The podiatrist stated that 
although it was impossible to say with certainty, he opined 
that the probabilities were that the veteran's feet would 
have remained in that condition with or without time in 
service. 

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for bilateral pes planus. Under applicable 
criteria, service connection will be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1131.  Veterans are presumed to be in 
sound medical condition at the time of entry into service 
except for defects actually noted when examined for entry 
into service.  This presumption of soundness can be rebutted 
by evidence that clearly and unmistakably shows the existence 
of a disability prior to service.  38 U.S.C.A. § 1111.  If a 
disability is found to exist prior to service, the question 
becomes one of aggravation.  A pre-existing condition is 
considered to be aggravated by active service where there is 
an increase in disability during service, absent a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of symptoms during service are not 
sufficient to be considered aggravation absent worsening of 
the underlying disorder.  Jensen v. Brown, 19 F.3d 1413, 1316 
(Fed. Cir. 1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In the case at hand, at the time of the veteran's entrance 
into service he had a diagnosis of pes planus that was 
considered mild to moderate in severity and asymptomatic.  
Additional service medical records report the veteran's 
complaints of bilateral foot pain in October 1989 and that he 
had rigid pes planus.  In February 1990 it was noted that he 
was not qualified for induction.

The veteran's podiatrist opined in a November 1996 letter 
that it was more than likely that rigorous infantry training 
contributed to the veteran's condition.  When asked to be 
more specific with regard to the aggravation factor, he 
responded in a December 1997 letter that states that it is 
common for persons with severe flat feet to experience 
increased pain and a worsening of the condition with a large 
amount of physical activity.

In contrast, a VA podiatrist, when asked to give the same 
opinion, stated in an August 2000 examination report that 
although it was impossible to say with certainty, the 
probabilities were that the veteran's feet would have 
remained in that condition with or without time in service.

These opinions, which are in direct contrast to one another, 
have been carefully considered and the Board finds that the 
opinion provided by the private podiatrist is not persuasive 
for several reasons.  In a December 1997 letter the veteran's 
podiatrist opined that the rigors of training and military 
duty were responsible for the veteran's current condition; 
however, the sentence prior to that states that individuals 
with severe flat will experience increased pain and worsening 
condition with a large amount of physical activity.  Taken 
together, they suggest that the opinion was based on the 
presumption that the veteran's flat feet were severe.  
Service medical records show that this was clearly not the 
case in this instance.  The entrance examination report 
states that the veteran's pes planus was mild to moderate.  
In view of this, the private podiatrist's opinion is not 
consistent with condition of the veteran's feet at the time 
he entered service. 

On the other hand, the VA podiatrist opined that the 
probabilities were that the veteran's feet would have 
remained in that condition with or without time in service.  
In other words, time in service was not a factor and did not 
advance the pes planus beyond the natural progression of the 
disorder.  This opinion is persuasive because it is supported 
by the facts of the case.  The diagnosis in the enlistment 
examination report is mild to moderate pes planus.  The 
service medical record dated in February 1991 states that 
there was no change in the veteran's pre-existing condition. 
Moreover, it indicates that the veteran had been on a 
physical profile due to pes planus the whole time he was in 
service from July 1989 to March 1990.  The fact that he was 
on a physical profile suggests that steps were taken in 
service to avoid aggravating the pre-existing condition.  
Furthermore, VA examination reports dated in April 1997 and 
August 2000 show diagnoses of mild pes planus, as did the 
veteran's entrance examination report.  Thus, there is no 
apparent increase in the underlying disorder beyond its 
natural progression. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for pes planus; therefore, 
the benefit of the doubt doctrine does not apply and the 
claim is denied.  38 U.S.C.A. § 5107(b) (West 1991). 


ORDER

Entitlement to service connection for pes planus is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

